DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (US Patent Application 20110131589) in the view of Davis (US Patent Application 20150020059).
As per claim 1, Beaty teaches extracting a legacy system configuration into a structured model [0043, fig. 1, data collected or gathering for the legacy systems to represent user activities which is viewed as a model].  
analyzing the structured model, the analyzing including determining a set of patterns and deriving a legacy services model [0046, 0051, 0070, as pointed out the data collected are analyzed based on activity with the usage or certain rules with a delivery model].
providing a target system model [0051, the model analysis of the desktop is provided].

However, Davis teaches mapping the legacy services model into an independent service model [0050, 0061, 0065 as pointed out mapping can be done dependently or independently of the legacy system].
migrating the independent service model having the mapped legacy services model onto the target system model [0063, 0065-0066, fig. 4, as pointed out specific migration candidate are migrating based on gathering data model mapping].
providing the target system model to a target system [0046, where the deployment is made to the target system].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Beaty to include the method of Davis to allow the legacy system migration based on user data activity model.  By doing so, it is possible to migrate different types of users independently.

As per claim 2, Beaty does not teach migrating target system model onto the target system.
However, Davis teaches migrating target system model onto the target system [0063, 0065-0066, as pointed out specific migration candidate are migrating based on gathering data model mapping].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Beaty to include the method 

As per claim 3, Beaty teaches analyzing the structured model further comprises determining a migration approach [0046, 0051, as pointed out the analysis approach enables to determine the best resources for migration].

As per claim 4, Beaty does not teach mapping the legacy services model onto the independent service model includes intent-based modeling.
However, Davis teaches mapping the legacy services model onto the independent service model includes intent-based modeling [0061, as pointed out multiple servers may be configured independently or have different configuration].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Beaty to include the method of Davis to allow system to be configured independently during the migration.

As per claim 5, Beaty teaches the target system model includes a different service instance configuration than the legacy services model [0029, 0031, different variety of desktops].

As per claim 7, Beaty teaches building a normalized overview of a set of features from a plurality of devices in a legacy system including the legacy system configuration [0043, data collected for the legacy systems that represents their normal operations].

As per claim 8, Beaty teaches analyzing the structured model further comprises determining an order for a set of features to implement in the target system model [0043, frequency usage and application type usage].

As per claim 9, Beaty teaches analyzing the structured model further comprises mining the legacy system configuration to identify the set of patterns [0043, profiling includes frequency usage and such as specific application and more].

As per claim 10, Beaty teaches the set of patterns includes a set of frequently used features [0043, frequent usage specific application].

As per claim 12, Beaty teaches the configuration analysis module is to discover a set of patterns [0070, discovery and statistical analysis].

As per claim 15, Beaty teaches the configuration discovery module is connected to a computing system having the legacy system configuration [0070, as pointed out the legacy desktop provide discovery through statistical analysis for profile configuration].

As per claims 12-14, 16-18, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12-14, 16-18, and 20 are also rejected as being unpatentable over Beaty in view of Davis for the same reasons set forth in the rejected claims above.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (US Patent Application 20110131589) in the view of Davis (US Patent Application 20150020059) and in the view of Bevemyr (US Patent Application 20180359146).
As per claim 6, Beaty and Davis does not teach the analyzing the structed model further comprises translating the legacy system configuration to a structured yet another next generation (YANG) format.
However, Bevemyr teaches the analyzing the structed model further comprises translating the legacy system configuration to a structured yet another next generation (YANG) format [0034-0035, as pointed out YANG is used for the modeling process].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Beaty and Davis to include the method of Bevemyr to use YANG modeling approach.

As per claim 19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 19 is also rejected as being unpatentable over Beaty in view of Davis and in the view of Bevemyr for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben (US 20190215241) teaches transition from a legacy PBX system to an advance IP-Enabled system.
Chen (US 20080270515) teaches method and apparatus for migrating the system environment on which the application depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187